DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Applicant alleges that Bhattacharyya does not teach or suggest a region where the magnetic field detecting element is positioned corresponds to a central portion of the first soft magnetic layer in the direction in which the pair of the second soft magnetic layers is arranged, the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Bhattacharyya with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Bhattacharyya teaches the magnetic field detecting element (thin-film magnetoresistance sensor strip 20’) comprises a region where the magnetic field detecting element is positioned corresponds to a central portion of the first soft magnetic layer in the direction in which the pair of the second soft magnetic layers is arranged (see illustration). 

    PNG
    media_image1.png
    206
    496
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharyya et al. (US Pub. No. 2016/0313122).
Regarding claims 1-5, Bhattacharyya teaches a magnetic sensor comprising:
a first soft magnetic layer (Fig. 13, a magnetic flux concentrator 38 bottom);
a pair of second soft magnetic layers (pair of magnetic flux concentrators 38 top) that is positioned at a location that is different from the first soft magnetic layer in a thickness direction of the first soft magnetic layer;
a magnetic field detecting element (20’) that is positioned between the first soft magnetic layer and the second soft magnetic layers in the thickness direction, wherein the magnetic field detecting element has a magnetic field detecting direction that is parallel to a direction in which the pair of the second soft magnetic layers is arranged (para. 36), wherein
a region where the magnetic filed detecting element is positioned corresponds to a central portion of the first soft magnetic layer in the direction in which the pair of the second soft magnetic layers are arranged (see illustration);
as viewed in the thickness direction, the second soft magnetic layers are positioned on both sides of a center of the first soft magnetic layer;
 	wherein at least a part of the magnetic field detecting element is positioned between the second soft magnetic layers, as viewed in the thickness direction (Fig. 13) [claim 2];

	wherein the pair of the second soft magnetic layer is spaced from the first soft magnetic layer, as viewed in the thickness direction (Fig. 13) [claim 4];
	wherein an edge of the second soft magnetic layer that faces the first soft magnetic layer is chamfered (Fig. 13) [claim 5].
Regarding claims 17-21, Bhattacharyya teaches a magnetic sensor comprising: 
a first soft magnetic layer (Fig. 13, a magnetic flux concentrator 38 bottom)
a pair of second soft magnetic layers (the pair of magnetic concentrators 38 top) that is positioned at a location that is different from the first soft magnetic layer in a thickness direction of the first soft magnetic layer; and 
a magnetic field detecting element (20’) that is positioned between the first soft magnetic layer and the second soft magnetic layers in the thickness direction, wherein the magnetic field 
the magnetic field detecting element faces a central portion of the first soft magnetic layer, and as viewed in the thickness direction, the second soft magnetic layers are positioned on both sides of a center of the first soft magnetic layer  (see illustration);
wherein at least a part of the magnetic field detecting element is positioned between the second soft magnetic layers, as viewed in the thickness direction (Fig. 13) [claim 18];
wherein the pair of the second soft magnetic layers overlaps the first soft magnetic layer, as viewed in the thickness direction (Fig. 13) [claim 19];
wherein the pair of the second soft magnetic layers is spaced from the first soft magnetic layer, as viewed in the thickness direction (Fig. 13) [claim 20];
wherein an edge of the second soft magnetic layer that faces the first soft magnetic layer is chamfered (Fig. 13) [claim 21].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya in view of Ohta et al. (US Pub. No. 2016/0313122).
Regarding claims 8 and 22, Bhattacharyya teaches all the claimed limitations except for the magnetic field detecting element has a TMR element, however it is well-known to a person having an ordinary skill in the art that the magnetic field detecting element has a TMR element .
Allowable Subject Matter
Claims 6-7 and 10-16 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852